PER CURIAM.
We vacate appellant’s prison sentence and remand for resentencing. After appellant’s probation was revoked, appellant elected to be sentenced under the sentencing guidelines, Rule 3.701, Florida Rules of Criminal Procedure. The trial court imposed a sentence of five years of imprisonment, a departure from the sentencing guidelines’ recommended sentence of any nonstate prison sanction, for the offense of burglary of a structure. The trial court failed to reduce to writing its reasons for departure from the guidelines. A written statement of reasons for departure from the recommended guidelines sentence is expressly required by Rule 3.701(d)(ll), Florida Rules of Criminal Procedure. Jackson v. State, 454 So.2d 691 (Fla. 1st DCA 1984); Millett v. State, 460 So.2d 489 (Fla. 1st DCA 1984); Johnson v. State, 462 So.2d 49 (Fla. 1st DCA 1984); Hernandez v. State, 465 So.2d 577 (Fla. 1st DCA 1985).
The sentence is vacated, and the cause is remanded for resentencing.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.